Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

TrackOne Status
Applicant’s request filed 6/14/2021 was granted (entered 10/15/2021).  Applicant’s response did not require and extension of time.

Applicant’s amendment
Applicant’s amendment filed 12/23/2021 has been received and entered. Claims 1, 2, 4, 7-9,19, 28, 29 have been amended, claims 3, 5, 6, 13-18, 20-22, 24-27 have been cancelled, and claim 32-45 have been added.
Claims 1, 2, 4, 7-12, 19, 23, 28-45 are pending.

Election/Restriction
Applicant’s election of the species of i) plasma, ii) bacteria and iii) hematopoietic stem cell transplant in the reply filed on 12/23/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Upon initial search and consideration of the specification the election of species is withdrawn because it does not appear to be an undue burden to examine the recited species together.  Specifically, it appears that the art generally recognizes that infection after 
It is noted that newly added claims 32-45 are directed to similar methodology as claim 1, but analyzing RNA instead of DNA in the sample.  In review, the various microbial species recited comprise DNA and RNA type microbes, and do not appear to be a burden to examine together.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Claims 1, 2, 4, 7-12, 19, 23, 28-45 are pending and currently under examination.

Priority
This application filed 6/14/2021 is a continuation of 16/554286 filed 8/28/2019 (restriction/election), which is a continuation of 14/536300, now US Patent 10450620 which claim benefit to US provisional applications 61/901857 filed 11/8/2013 and 61/901114 filed 11/7/2013; and is related to PCT/US14/64669 filed 11/7/2014, 17/347247 filed 6/14/2021 and 17/347138 filed 6/14/2021.


Information Disclosure Statement
The four information disclosure statements (IDS) submitted on 6/14/2021, 7/13/2021, 12/23/2021 and 1/12/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The IDSs have been considered, but not compared to the citations provided in the specification.  It is noted that the listing of references in the specification is not a proper information disclosure statement.  See for example paragraph [0038], [0055] and [0054] (for reference to specific sequences).  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, 4, 7-12, 19, 23, 28-45 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 10450620 (application 14/536300 and parent as a continuation to 16/554286 for the instant application). Although the claims at issue are not identical, they are not patentably distinct from each other because each provide the same steps of obtaining read information about the possible cfDNA present in a 
Claim 1 of ‘180:
1. A method of processing a sample comprising microbial DNA comprising: 
(a) providing a cell-free sample comprising cell-free DNA from a as human subject, wherein the human subject has, is suspected of having, or at risk of developing a microbial infection, and the cell-free DNA comprises microbial cell-free DNA; 
(b) performing an initial amplification of the cell-free DNA in a non-biased manner by attaching adapters to the cell-free DNA and using primers specific for the adapters to produce amplified cell-free DNA attached to the adapters; 
(c) performing high-throughput sequencing of the amplified cell-free DNA  attached to the adapters  to generate sequence reads that comprise sequence reads from at least one microbe; 
(d) performing bioinformatics analysis on the sequence reads that comprise sequence reads from at least one microbe to detect the sequence reads from the at least one microbe; and
(e) identifying the at least one microbe at a genus level based on the sequence reads from the at least one microbe, thereby detecting the microbial infection in the human subject.
Claim 1 of ‘620:
1. A method of detecting at least one bacterium, fungus, or parasite from cell-free microbial nucleic acids derived from a human host, the method comprising: 

 (ii) performing high-throughput sequencing of said cell-free microbial nucleic acids from said at least one bacterium, fungus, or parasite to provide cell-free microbial sequence reads to enable identification of said at least one bacterium, fungus, or parasite at a strain or species level; and 
(iii) using said cell-free microbial sequence reads from said at least one bacterium, fungus, or parasite in said sample to identify said at least one bacterium, fungus, or parasite at a strain or species level.

Claim 1, 2, 4, 7-12, 19, 23, 28-45 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 56-85 of copending Application No. 16/554286 (parent application). Although the claims at issue are not identical, they are not patentably distinct from each other because each provide method steps that result in sequence information about the cfDNA in a sample and analyzed for possible microbial sequences in the read data obtained.  For ‘286, adaptors are used to provide an amplified library as a better chance of nonbiased amplification when the reads are created.  The independent claim of ‘286 is provided for comparison below. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 56 from 16/554286:
56. A method of detecting at least one microbe from cell-free nucleic acids derived from a human host, the method comprising:
(i) providing a sample comprising cell-free nucleic acids from said at least one microbe, wherein said cell-free nucleic acids from said at least one bacterium, fungus, virus, or parasite are obtained from synovial fluid of said human host; 
(ii) adding adapters to said cell-free nucleic acids and producing a sequencing library comprising said cell-free nucleic acids; 
(iii) performing high-throughput sequencing of said cell-free nucleic acids from said at least one microbe to provide cell-free sequence reads; and 
(iv) using said cell-free sequence reads from said at least one microbe in said sample to identify said at least one microbe.

Claim 1, 2, 4, 7-12, 19, 23, 28-45 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-31 of copending Application No. 17/347247 (related as continuation to same parent application). Although the claims at issue are not identical, they are not patentably distinct from each other because each provide method steps that result in sequence information about the cfDNA in a sample and analyzed for possible microbial sequences in the read data obtained.  Applicants ‘247 provides specific steps for separating cfDNA from other sources of DNA such as cells through centrifugation, however the steps appear to be encompassed and obvious steps of providing cfDNA as set forth in ‘180.  The independent claim of ‘247 is provided for comparison below. 

Claim 1 from 17/347247:
1. A method of processing a sample from a human subject, the method comprising:
 (a) providing a biological sample selected from the group consisting of plasma, serum, cerebrospinal fluid, and synovial fluid, wherein the biological sample is obtained from a human subject and comprises cell-free nucleic acids; 
(b) separating cells and their fragments from the cell-free nucleic acids in the biological sample using a process that includes centrifuging the biological sample at a force that is at least 4,500 g to generate a biological cell-free sample;
 (c) performing high-throughput sequencing on the cell-free nucleic acids from the biological cell-free sample and generating at least 1,000 sequence reads from the biological cell-free sample; 
(d) aligning a portion of the at least 1,000 sequence reads from the biological cell-free sample with a plurality of microbial reference sequences to obtain a plurality of alignments; and 
(e) using the plurality of alignments to identify microbial nucleic acids in the biological sample.

Claim 1, 2, 4, 7-12, 19, 23, 28-45 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of copending Application No. 17/347138 (related as continuation to same parent application). Although the claims at issue are not identical, they are not patentably distinct from each other because each provide method steps that result in sequence information about the nucleici aicds in the sample and dependent claim 2 . 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 1 from 17/347138:
1. A method of detecting a microbe associated with a respiratory infection comprising: 
a) providing a sample comprising nucleic acids, wherein the sample comprising nucleic acids is from a subject with a respiratory infection and is selected from the group consisting of blood, plasma, serum, cerebrospinal fluid and synovial fluid; 
b) performing high-throughput sequencing of nucleic acids from the sample comprising nucleic acids to generate sequence reads that comprise sequence reads from at least one microbe associated with the respiratory infection; and 
c) detecting the at least one microbe associated with the respiratory infection.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

For completeness and clarity to the record, claims 1, 2, 4, 7-12, 19, 23, 28-45 have been evaluated under 35 U.S.C. 101 for the determination that the claimed invention is directed to patent eligible subject matter subject matter.


Claim Analysis and Examiner Comments
Claim 1 has been amended and is generally directed to a method of sequencing cell-free microbial nucleic acids derived from a biological sample from a non-microbial host.  Newly added claim 33 provides for similar steps but for the analysis of RNA in the sample for microbial sequences.  Dependent claims set forth determining the prevalence of a microbial sequence in a non-microbial host/sample, and further limitations for performing sequence analysis such as number of reads or techniques of identification of sequences, the source of the sample and further assessment and us of the microbe sequence information.  As amended, claim 1 requires obtaining a sample with cell free nucleic acids and performing high-throughput sequencing of said sample to detect cell free microbial nucleic acids.    
For step 1 of the 101 analysis, it is found that the claimed method is a statutory category.
For step 2A of the 101 analysis, the amendments to the claims encompasses the judicial exception of assessing/analyzing the sequence reads for specific microbial sequences. The judicial exception is a set of instructions for analysis of sequence data and appears to fall into the category of ‘Mental Processes’, that is concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
Recent guidance from the office requires that the judicial exception be evaluated under a second prong to determine whether the judicial exception is practically applied.  In the instant case, claim 1 has two additional elements, however the judicial exception follows the additional elements, and is not found to be a practical application of the judicial exception as set forth. However, for claims 40-45 the method step of treatment appears to provide for a practical application of the analysis and is found to be patent eligible.


Conclusion
No claim is allowed.
The closest art of record provides the cfDNA and RNA was known and present in the sources listed in the present claims as provided in Mitchell et al. (WO 2013/159035), Highlander et al.  For example, it appears that Mitchell et al. provide for the necessary guidance of steps of obtaining the necessary sequence data from a sample. It has been acknowledged that Mitchell et al. do not specifically teach microbial sequences but given the guidance of the present specification it appears that the methodology of Mitchell et al. could provide for the sequence 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph T Woitach whose telephone number is (571)272-0739. The examiner can normally be reached Mon-Fri; 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on 571 272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/Joseph Woitach/Primary Examiner, Art Unit 1631